Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.223 Filed 04/09/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

G.D. & R.D. obo G.D.,

              Plaintiffs,                               Case No. 20-12864


v.                                                     Honorable Nancy G. Edmunds

UTICA COMMUNITY SCHOOLS,

           Defendant.
___________________________________/

ORDER GRANTING DEFENDANT’S MOTION TO SET ASIDE CLERK’S ENTRY OF
 DEFAULT [14] AND DENYING DEFENDANT’S MOTIONS TO DISMISS [12][22]

       The matter is before the Court on Defendant’s motion to set aside the Clerk’s

entry of default in this matter (ECF No. 14) and Defendant’s motions to dismiss (ECF

Nos. 12, 22). Plaintiffs do not oppose the Court setting aside the Clerk’s entry of

default (ECF No. 19) but oppose dismissal of this case (ECF No. 18). The Court finds

that the decision process would not be significantly aided by oral argument.

Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2), Defendant’s

motions will be decided on the briefs and without oral argument. For the reasons set

forth below, the Court GRANTS Defendant’s motion to set aside the Clerk’s entry of

default and DENIES Defendant’s motions to dismiss.

I.    Background

      On October 13, 2020, Plaintiffs, the parents of G.D., initiated a miscellaneous

action against Defendant, Utica Community Schools, and filed “Plaintiffs’ Motion for

Attorney’s Fees and Costs.” (ECF No. 1.) Plaintiffs assert they are prevailing party in

                                            1
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.224 Filed 04/09/21 Page 2 of 10




an administrative action under the Individuals with Disabilities Education Act (“IDEA”)

and seek an order of $134,420.00 in attorney’s fees and costs.1 (Id.) On October 22,

2020, the Court entered an order transferring the motion from the miscellaneous

docket to the civil docket and ordering Plaintiffs to pay the full civil filling fee within ten

days of that order. (ECF No. 2.) In a subsequent order, the Court clarified that this

case will proceed as an ordinary civil action and that Plaintiffs must both pay the full

filing fee and effectuate service on Defendant. (ECF No. 5.) The Court further noted

that the ordinary time limits set forth in the Federal Rules of Civil Procedure and the

Local Rules for the Eastern District of Michigan will apply.

       Plaintiffs later paid the full filing fee. And on January 12, 2021, Plaintiffs

requested the issuance of summons. On February 16, 2021, Plaintiffs filed proof of

service indicating that Defendant had been served on January 21, 2021. (ECF No. 7.)

And the next day, on February 17, 2021, upon Plaintiffs’ request, a Clerk’s entry of

default was entered against Defendant. (ECF No. 11.) That same day, Defendant

moved to dismiss Plaintiffs’ motion for attorney’s fees and costs. (ECF No. 12.)

Defendant argues that because Plaintiffs filed a motion, rather than a complaint, both

subject matter and personal jurisdiction is lacking, service of process was insufficient,

and this case should be dismissed for failure to state a claim upon which relief can be



       1
       Defendant later filed its own action stemming from the same underlying
administrative action. (See Case No. 20-13255, ECF No. 1.) Defendant appeals the
administrative law judge’s decision and also seeks its own award of attorney’s fees
and costs. That case was originally assigned to the Honorable Paul D. Borman but
reassigned to the Honorable Nancy G. Edmunds as a companion case to the present
matter. (Id., ECF No. 3.)

                                               2
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.225 Filed 04/09/21 Page 3 of 10




granted. Defendant also notes it was served after the 90-day time period during which

service should be accomplished. Defendant also moves to set aside the Clerk’s entry

of default. (ECF No. 14.)

       In response to Defendant’s motion to dismiss, Plaintiffs filed an “amended

complaint” on March 10, 2021. (ECF No. 17.) Plaintiffs assert that this amended

complaint renders Defendant’s motion to dismiss moot. (ECF No. 18.) Plaintiffs

further argue that the motion they had initially filed is the “functional equivalent” of a

complaint and Defendant’s motion should therefore be denied. (Id.) Plaintiffs do not

oppose Defendant’s motion to set aside the Clerk’s entry of default. (ECF No. 19.)

       Defendant filed replies in support of both of its motions. (ECF Nos. 20, 21.)

Defendant also moved to dismiss Plaintiffs’ amended complaint, arguing that Plaintiffs

cannot amend a complaint they never filed. (ECF No. 22.) Defendant further argues

that the statute of limitations had expired by the time Plaintiffs filed their amended

complaint.2 (Id.) Plaintiffs oppose Defendant’s motion to dismiss the amended

complaint. (ECF No. 25.)

II.    Defendant’s Motion to Set Aside Clerk’s Entry of Default

       Defendant acknowledges that it did not file a timely answer but asks the Court

to set aside the Clerk’s entry of default in this case. Plaintiffs do not oppose this

request.




       2
        Defendant also moved for an extension of time to file an answer to the
amended complaint. (ECF No. 24.) The Court granted that motion in a text-only
order, allowing Defendant to file its answer to the amended complaint within fourteen
days of the Court’s ruling on Defendant’s motion to dismiss.
                                              3
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.226 Filed 04/09/21 Page 4 of 10




       Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside

an entry of default for good cause.” In making the determination of good cause under

Rule 55(c), a court must consider three factors: “1. Whether the plaintiff will be

prejudiced; 2. Whether the defendant has a meritorious defense; and 3. Whether

culpable conduct of the defendant led to the default.” United Coin Meter Co. v.

Seaboard Coastline R.R., 705 F.2d 839, 845 (6th Cir. 1983) (internal quotation marks

and citations omitted). Federal courts strongly favor trials on the merits. See

Berthelsen v. Kane, 907 F.2d 617, 620 (6th Cir. 1990).

       Here, all of the relevant factors weigh in favor of setting aside the Clerk’s entry

of default. First, there is no evidence of any prejudice to Plaintiff due to the short

delay. Nor does the default appear to be a result of culpable conduct on the part of

Defendant. See Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d

190, 194 (6th Cir. 1986) (noting that “[t]o be treated as culpable, the conduct of a

defendant must display either an intent to thwart judicial proceedings or a reckless

disregard for the effect of its conduct on those proceedings”). And Defendant has

articulated several defenses which, if proven, would constitute a complete defense.

See INVST Fin. Group, Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 398-99 (6th

Cir. 1987). In sum, the Court finds good cause to set aside the Clerk’s entry of default

entered against Defendant.

III.   Defendant’s Motion to Dismiss

       Defendant avers that this case should be dismissed for lack of subject matter

jurisdiction, lack of personal jurisdiction, insufficient service of process, and failure to

state a claim upon which relief can be granted. All of Defendant’s arguments stem in
                                              4
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.227 Filed 04/09/21 Page 5 of 10




large part from the same premise—that Plaintiffs improperly filed a “motion,” rather

than a complaint. Defendant argues that Plaintiffs’ motion cannot be construed as a

complaint because it does not contain a Rule 7(a) designation, is identified as a

“motion,” and the claims are not listed in numbered paragraphs or limited to a single

set of circumstances as required by Federal Rule of Civil Procedure 10(b). Plaintiffs

now concede that they incorrectly filed a miscellaneous action, rather than a civil

complaint. However, Plaintiffs argue that their motion was the “functional equivalent”

of a complaint.

       Defendant cites to Federal Rule of Civil Procedure 3 for the unremarkable

proposition that a civil action is commenced by filing a complaint with the Court.

Defendant then relies on caselaw to argue that “[b]efore a complaint is filed, no action

has commenced, and the court lacks subject matter jurisdiction to grant relief.” See

ECF No. 12, PgID 84 (quoting Clarke v. Brewer, No. 18-11880, 2018 U.S. Dist. LEXIS

134256, at *2 (E.D. Mich. Aug. 9, 2018) (internal quotation marks and citation

omitted)). However, in the cases Defendant cites to, the court noted it did not have

jurisdiction to grant the plaintiff’s motion because there was no underlying claim for

relief. See Clarke, 2018 U.S. Dist. LEXIS 134256, at *2-3 (no jurisdiction to grant

motion for the appointment of counsel where there was no colorable claim under 42

U.S.C. § 1983); Moss v. Bomber, No. 1:16-CV-870, 2018 U.S. Dist. LEXIS 4, at *6-7

(W.D. Mich. Jan. 10, 2018) (no jurisdiction to grant motion for declaratory relief

because the Declaratory Judgment Act “is not an independent source of federal

jurisdiction” and the plaintiff abandoned his only potentially viable claims under §

1983); Gardner v. McQueen, No. 2:16-cv-13790, 2017 U.S. Dist. LEXIS 5085, at *2-5
                                            5
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.228 Filed 04/09/21 Page 6 of 10




(E.D. Mich. Jan. 13, 2017) (no jurisdiction to grant motion for preliminary injunctive

relief where plaintiff sought to bring a civil rights action under the habeas corpus

statute). By contrast, here, Plaintiffs bring a motion for attorney’s fees under the

IDEA, which “authorize[s] court suits for the recovery of legal fees incurred by parents

who prevailed at the administrative level.” See King v. Floyd Cnty. Bd. of Educ., 228

F.3d 622, 625 (6th Cir. 2000) (citing Eggers v. Bullitt Cnty. Sch. Dist., 854 F.2d 892,

898 (6th Cir. 1998)). Because Plaintiffs have set forth a claim for relief over which the

Court has jurisdiction, the irregularities surrounding the initiation of this action are not

jurisdictional.

       Although Plaintiffs’ original filing was entitled as a “motion,” it contained the

essential elements of a pleading as set forth in Federal Rule of Civil Procedure 8(a).

Thus, the Court finds Plaintiffs’ argument that their motion was the “functional

equivalent” of a complaint persuasive. See Fed. R. Civ. P. 8(e) (“Pleadings must be

construed so as to do justice.”); cf. Beem v. Ferguson, 713 F. App’x 974, 980 (11th

Cir. 2018) (treating motion as “functional equivalent” of complaint because it satisfied

Rule 8 pleading requirements). Moreover, the Court may “excuse technical pleading

irregularities as long as they neither undermine the purpose of notice pleading nor

prejudice the adverse party.” See Phillips v. Girdich, 408 F.3d 124, 128 (2d Cir.

2005). Here, the relief sought by Plaintiffs in their motion along with the supporting

allegations were clear, and the technical defects did not prejudice Defendant. Thus, it

was well within the Court’s discretion to excuse those defects and transfer the motion

to the civil docket. See Gardner, 2017 U.S. Dist. LEXIS 5085, at *4 (noting that

“federal district courts possess authority to dismiss an action when a plaintiff fails to
                                              6
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.229 Filed 04/09/21 Page 7 of 10




comply with the Federal Rules of Civil Procedure” but are “given substantial discretion”

in doing so) (internal quotation marks and citation omitted). In sum, the Court denies

Defendant’s motion to dismiss for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) and motion to dismiss for failure to state a claim upon

which relief can be granted under Rule 12(b)(6).

       Defendant next argues that this case should be dismissed for lack of personal

jurisdiction and insufficient service of process due to defective service. Defendant

argues that service was defective for two reasons: 1) Plaintiffs included a copy of their

“motion,” rather than a complaint, with the summons, and 2) Defendant was not

served within 90 days of the filing of the motion.

       The Court finds Defendant’s first argument unavailing based on its conclusion,

discussed above, that Plaintiffs’ motion, under the facts and circumstances of this

case, was the functional equivalent of a complaint. Furthermore, at the time of

service, the Court had already transferred the motion to the civil docket and indicated

that this case would proceed as an ordinary civil action. Plaintiffs, however, did not

request a summons until the end of the 90-day period during which service should

have been accomplished and did not serve Defendant until nine days later. Under

Federal Rule of Civil Procedure 4(m),

       [i]f a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss the
       action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate period.

       Here, Plaintiffs argue that there was good cause for the failure to timely effect

service because of their attempts at obtaining a waiver of service from Defendant. As
                                             7
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.230 Filed 04/09/21 Page 8 of 10




a general matter, however, “inadvertence and miscommunication . . . are not enough

to establish good cause.” See Slenzka v. Landstar Ranger, Inc., 204 F.R.D. 322, 324

(E.D. Mich. 2001). But “‘courts have been accorded discretion to enlarge the [90-day]

period even if there is no good cause shown.’” Id. at 325 (quoting Henderson v.

United States, 517 U.S. 654, 662 (1996)). In determining whether to exercise this

discretion, the Court considers whether: (1) a significant extension of time was

required; (2) an extension would prejudice the defendant in some way other than the

inherent prejudice in having to defend the suit; (3) the defendant had actual notice of

the suit; (4) a dismissal without prejudice would substantially prejudice the plaintiff,

i.e., refiling of the lawsuit would be time-barred; and (5) the plaintiff had made any

good faith efforts at effecting proper service of process. Id. at 326.

       Here, the first four factors weigh in favor of Plaintiffs. The extension needed is

a mere nine days and Plaintiffs have already served Defendant. And the Court does

not find any prejudice beyond the inherent prejudice in having to defend the suit. And,

in fact, Defendant has placed the merits of the same issues raised by this lawsuit

before the Court by filing a separate lawsuit appealing the same underlying

administrative action. (See Case No. 20-13255.) Moreover, as evidenced by its

motion for clarification and the correspondence between the parties regarding the

possibility of a waiver of service, Defendant had actual notice of the suit. And a

dismissal without prejudice may substantially prejudice Plaintiffs because according to

Defendant, an attempt to refile this lawsuit would be time-barred. (See ECF No. 22,

PgID 206.) Only the fifth factor weighs in favor of Defendant. On balance, the Court

finds that the relevant factors weigh in favor of an exercise of discretion to grant a brief
                                             8
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.231 Filed 04/09/21 Page 9 of 10




extension of the time for service. Accordingly, the Court denies Defendant’s motion to

dismiss for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2)

and for insufficient service of process under Rule 12(b)(5).

IV.    Defendant’s Motion to Dismiss the Amended Complaint

       Defendant moves to dismiss the amended complaint in large part based on the

same argument regarding the irregularities surrounding the initiation of this action the

Court has considered and rejected above. Because the Court has determined that

Plaintiffs’ motion was the functional equivalent of a complaint, the amended complaint

was filed in accordance with Federal Rule of Civil Procedure 15. And to the extent

Defendant raises the issue of timeliness, this case was commenced on the date the

motion was filed—October 13, 2020. Thus, it was filed before the relevant statute of

limitations expired.3 Accordingly, Defendant’s motion to dismiss the amended

complaint is denied.

V.     Conclusion

       For the foregoing reasons, Defendant’s motion to set aside the Clerk’s entry of

default [14] is GRANTED and Defendant’s motions to dismiss [12][22] are DENIED.

This case will proceed to an adjudication on the merits.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: April 9, 2021


       3
        The underlying administrative decision was issued on September 11, 2020.
And the parties agree that the appropriate limitations period is 90 days.
                                            9
Case 2:20-cv-12864-NGE-EAS ECF No. 26, PageID.232 Filed 04/09/21 Page 10 of 10




I hereby certify that a copy of the foregoing document was served upon counsel of
record on April 9, 2021, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager




                                       10
